Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 8-10, 13, 14, 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub No. 2019/0230706 A1) in view of Ye et al. (U.S. Pub No. 2016/0234861 A1).


1. Li teaches a method of wireless communication of a user equipment (UE), comprising: receiving from a base station, Listen-Before-Talk (LBT) parameters that indicate a type of channel access procedure defining a contention window [abstract, par 0221, 0222, The BS comprises a processor configured to determine frequency units within a frequency range for a bandwidth of an operating carrier, wherein a listen-before-talk (LBT) operation is performed over each of the frequency units; and determine, for each of the frequency units, a set of intended spatial transmit (TX) parameters and a set of spatial receiver (RX) parameters of the LBT operation; and determine a subset of the frequency units for a downlink transmission based on the LBT operation performed over each of the frequency units; and a transceiver operably connected to processor, which is configured to transmit, to a user equipment (UE)]; performing an LBT operation based on the LBT parameters [par 0594,  In one example of this embodiment, the transmitter can utilize the exchanged information to decide on the spatial RX parameter(s) where the LBT can be performed, or the receivers to be scheduled for data transmission]; and transmitting an uplink signal on an unlicensed carrier to the base station when the LBT operation is successful [par 0591, [par 0591, when a licensed uplink carrier is available, a UE can report to a gNB the energy level that the UE perceives on the unlicensed carrier(s) through the licensed uplink carrier].
 	Li fail to show that are carried in a random-access response (RAR) or remaining minimum system information (RMSI)
 	In an analogous art Ye show  that are carried in a random-access response (RAR) or remaining minimum system information (RMSI) [par 0036, 0037, If the UE successfully transmits the RA preamble, after the preamble transmission, the UE will monitor the channel and detect whether a corresponding RAR Is received during an RAR window. If the RAR is not received during the RAR window, the UE may try to transmit another RA preamble by performing the CCA or LBT operation].
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Li and Ye because this provides a method for a communication device and method capable of handling a random access procedure for an unlicensed band.


2. Li and Ye disclose the method of claim 1, wherein the LBT parameters specifies a particular category of LBT operation [par 0375, In one embodiment, similar to LTE-LAA, NR-U can also utilize the Wi-Fi slot length as the time granularity for performing LBT at a predefined carrier frequency, which is 9 μs in the 5 GHz unlicensed band and 5 μs in the 60 GHz unlicensed band. In addition, the iCCA period/eCCA defer period of category 4 LBT for NR-U] 

4. Li and Ye disclose the method of claim 1, wherein the LBT parameters specify a Channel Access Priority Class [par 0248, In another example of this embodiment, the LBT parameters such as the contention window size, channel access priority class for different frequency units can be chosen to be the same as those of a reference frequency unit].

5. Li and Ye illustrate the method of claim 1, Li fail to show wherein the RAR is in a random access procedure performed between the UE and the base station.
 	In an analogous art Ye show wherein the (RAR) in a random access procedure performed between the UE and the base station [par 0036, 0037, if the UE successfully transmits the RA preamble, after the preamble transmission, the UE will monitor the channel and detect whether a corresponding RAR is received during an RAR window. If the RAR is not received during the RAR window, the UE may try to transmit another RA preamble by performing the CCA or LBT operation].
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Le and Ye because this provides a method for a communication device and method capable of handling a random access procedure for an unlicensed band.


8. Le teaches a method of wireless communication of a user equipment (UE), comprising: detecting, at the UE, one or more signals transmitted from a base station, wherein the one or more signals are at least one of (a) a synchronization signal block, (b) a Physical Broadcast Channel (PBCH), (c) a channel carrying remaining minimum system information (RMSJ), and (d) a Physical Downlink Control Channel (PDCCH) indicating a channel occupancy time on an unlicensed carrier acquired by the base station [par 0141, An eNodeB transmits data information through a physical DL shared channel (PDSCH). An eNodeB transmits DCI through a physical DL control channel (PDCCH) or an Enhanced PDCCH (EPDCCH)]; determining, at the UE, that the base station occupies the channel for the channel occupancy time based on the one or more signals [par 0318, 0326, The channel occupancy time is referred to as the duration that a transmitter is allowed to transmit, after the transmitter has successfully gained access to the channel in unlicensed band through listen-before-talk (LBT). In one example of the self-contained COT, the self-contained COT can come after a successful LBT at the gNB side only; or a successful LBT at the gNB side followed by a handshake message transmission from the gNB]; receiving, at the UE during the channel occupancy time, a first message from a base station [par 0328, In one example of the self-contained COT, the self-contained COT can come after a successful LBT at the UE side only; or a successful LBT at the UE side followed by a handshake message transmission from the UE; or a successful LBT at the UE side followed by a successful handshake message exchange between the gNB and the UE]; and that indicate a type of channel access procedure defining a contention window [par 0335, LBT for data transmissions follows LBT with a random backoff counter wherein the backoff counter is generated according to an adaptive contention window size (e.g. similar to the channel access procedure of the category 4 LBT adopted by LTE-LAA/eLAA), the contention window size can be updated based on the HARQ-ACK values corresponding to the PDSCH]; and transmitting, at the UE during the channel occupancy time, a second message to the base station subsequent to receiving the first message, wherein the first message and the second message belong to a same procedure conducted between the UE and the base station [par 0337, 0346, the COT is obtained following a successful CAT-4 LBT at the UE side (e.g., uplink-centric self-contained COT), within a slot of the COT, there can exist (at most) a switching from a DL/UL transmission part to an UL/DL transmission part at this slot; in addition, there can exist a paired switching from UL/DL back to DL/UL either at the end of this slot, or at the beginning of the following slot. An illustration of this example is provided in FIG. 34, wherein the DL transmission (e.g., UL grant) happens at the beginning of each slot. Another possible instance of this example is where the UE first transmits UL transmissions at the beginning of each slot, while a gNB responds with HARQ-ACK in DL transmission part at the end of each slot].
 	Li fail to show wherein the first message is a random-access response (RAR), wherein the RAR includes Listen-Before-Talk (LBT) parameters that are set at the base station
 	In an analogous art Ye show wherein the first message is a random-access response (RAR), wherein the RAR includes Listen-Before-Talk (LBT) parameters that are set at the base station[par 0036, 0037, If the UE successfully transmits the RA preamble, after the preamble transmission, the UE will monitor the channel and detect whether a corresponding RAR Is received during an RAR window. If the RAR is not received during the RAR window, the UE may try to transmit another RA preamble by performing the CCA or LBT operation].
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Li and Ye because this provides a method for a communication device and method capable of handling a random access procedure for an unlicensed band.

9. Li and Ye describe the method of claim 8, wherein the first message includes an uplink grant, wherein the second message is transmitted in a time period scheduled by the uplink grant [par 0337, An illustration of this example is provided in FIG. 31, wherein the DL transmission (e.g., UL grant) happens at the beginning of the COT].


10. Li and Ye convey the method of claim 9, further comprising: performing an LBT operation based on the LBT parameters, wherein the second message were transmitted to the base station in response to a determination that the LBT operation is successful [Li, par 0346, in one example of this embodiment, for the case of a UE obtained COT, i.e., the COT is obtained following a successful CAT-4 LBT at the UE side (e.g., uplink-centric self-contained COT), within a slot of the COT, there can exist (at most) a switching from a DL/UL transmission part to an UL/DL transmission part at this slot];


13. Li disclose an apparatus for wireless communication, the apparatus being a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: receive, on an unlicensed carrier and from a base station, Listen-Before-Talk (LBT) parameters that indicate a type of channel access procedure defining a contention window [abstract, par 0221, 0222, The BS comprises a processor configured to determine frequency units within a frequency range for a bandwidth of an operating carrier, wherein a listen-before-talk (LBT) operation is performed over each of the frequency units; and determine, for each of the frequency units, a set of intended spatial transmit (TX) parameters and a set of spatial receiver (RX) parameters of the LBT operation; and determine a subset of the frequency units for a downlink transmission based on the LBT operation performed over each of the frequency units; and a transceiver operably connected to processor, which is configured to transmit, to a user equipment (UE)]; perform an LBT operation based on the LBT parameters; and transmit an uplink signal on an unlicensed carrier to the base station when the LBT operation is successful], [par 0404, 0591, when a licensed uplink carrier is available, a UE can report to a gNB the energy level that the UE perceives on the unlicensed carrier(s) through the licensed uplink carrier].
 	Li fail to show that are carried in a random- access response (RAR) or remaining minimum system information (RMSI);
	In an analogous art Ye show that are carried in a random- access response (RAR) or remaining minimum system information (RMSI) [par 0036, 0037, If the UE successfully transmits the RA preamble, after the preamble transmission, the UE will monitor the channel and detect whether a corresponding RAR Is received during an RAR window. If the RAR is not received during the RAR window, the UE may try to transmit another RA preamble by performing the CCA or LBT operation].
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Li and Ye because this provides a method for a communication device and method capable of handling a random access procedure for an unlicensed band.

14. Li and Ye create the apparatus of claim 13, wherein the LBT parameters specifies a particular category of LBT operation[par 0375, In one embodiment, similar to LTE-LAA, NR-U can also utilize the Wi-Fi slot length as the time granularity for performing LBT at a predefined carrier frequency, which is 9 μs in the 5 GHz unlicensed band and 5 μs in the 60 GHz unlicensed band. In addition, the iCCA period/eCCA defer period of category 4 LBT for NR-U] 

16. Li and Ye describe the apparatus of claim 13, wherein the LBT parameters specify a Channel Access Priority Class [par 0248, In another example of this embodiment, the LBT parameters such as the contention window size, channel access priority class for different frequency units can be chosen to be the same as those of a reference frequency unit].

17. Li and Ye create the apparatus of claim 13, Li fail to show wherein the RAR is in a random access procedure performed between the UE and the base station.
 	In an analogous art Ye show wherein the RAR is in a random access procedure performed between the UE and the base station[par 0036, 0037, if the UE successfully transmits the RA preamble, after the preamble transmission, the UE will monitor the channel and detect whether a corresponding RAR is received during an RAR window. If the RAR is not received during the RAR window, the UE may try to transmit another RA preamble by performing the CCA or LBT operation].
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Martin and Ye because this provides a method for a communication device and method capable of handling a random access procedure for an unlicensed band.

18. Li and Ye describe the apparatus of claim 17, wherein the at least one processor is further configured to: obtain the LBT parameters from an uplink grant contained in the RAR, wherein the LBT operation is performed based on the LBT parameters, wherein the uplink signal is transmitted in a time period scheduled by the uplink grant [par 0337,  An illustration of this example is provided in FIG. 31, wherein the DL transmission (e.g., UL grant) happens at the beginning of the COT]


20. Li defines an apparatus for wireless communication, the apparatus being a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: detect, at the UE, one or more signals transmitted from a base station, wherein the one or more signals are at least one of (a) a synchronization signal block, (b) a Physical Broadcast Channel (PBCH), (c) a channel carrying remaining minimum system information (RMSI), and (d) a Physical Downlink Control Channel (PDCCH) indicating a channel occupancy time on an unlicensed carrier acquired by the base station[par 0141, An eNodeB transmits data information through a physical DL shared channel (PDSCH). An eNodeB transmits DCI through a physical DL control channel (PDCCH) or an Enhanced PDCCH (EPDCCH)]; determine, at the UE, that the base station occupies the channel for the channel occupancy time based on the one or more signals; receive, at the UE during the channel occupancy time, a first message from a base station[par 0318, 0326, The channel occupancy time is referred to as the duration that a transmitter is allowed to transmit, after the transmitter has successfully gained access to the channel in unlicensed band through listen-before-talk (LBT). In one example of the self-contained COT, the self-contained COT can come after a successful LBT at the gNB side only; or a successful LBT at the gNB side followed by a handshake message transmission from the gNB]; and that indicate a type of channel access procedure defining a contention window transmit[par 0335, LBT for data transmissions follows LBT with a random backoff counter wherein the backoff counter is generated according to an adaptive contention window size (e.g. similar to the channel access procedure of the category 4 LBT adopted by LTE-LAA/eLAA), the contention window size can be updated based on the HARQ-ACK values corresponding to the PDSCH]; at the UE during the channel occupancy time, a second message to the base station subsequent to receiving the first message, wherein the first message and the second message belong to a same procedure conducted between the UE and the base station. [par 0337, 0346, the COT is obtained following a successful CAT-4 LBT at the UE side (e.g., uplink-centric self-contained COT), within a slot of the COT, there can exist (at most) a switching from a DL/UL transmission part to an UL/DL transmission part at this slot; in addition, there can exist a paired switching from UL/DL back to DL/UL either at the end of this slot, or at the beginning of the following slot. An illustration of this example is provided in FIG. 34, wherein the DL transmission (e.g., UL grant) happens at the beginning of each slot. Another possible instance of this example is where the UE first transmits UL transmissions at the beginning of each slot, while a gNB responds with HARQ-ACK in DL transmission part at the end of each slot].
 	Li fail to show wherein the first message is a random-access response (RAR), wherein the RAR includes Listen-Before-Talk (LBT) parameters that are set at the base station 
 	In an analogous art Ye show wherein the first message is a random-access response (RAR), wherein the RAR includes Listen-Before-Talk (LBT) parameters that are set at the base station[par 0036, 0037, If the UE successfully transmits the RA preamble, after the preamble transmission, the UE will monitor the channel and detect whether a corresponding RAR Is received during an RAR window. If the RAR is not received during the RAR window, the UE may try to transmit another RA preamble by performing the CCA or LBT operation].
 	Before the effective filing date it would have been obvious to one of ordinary skill in art to combine the teachings of Li and Ye because this provides a method for a communication device and method capable of handling a random access procedure for an unlicensed band.


Claim(s) 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub No. 2019/0230706 A1) in view of Ye et al. (U.S. Pub No. 2016/0234861 A1) in further view of Lei et al. (U.S. Pub No. 2019/0190668 A1).


3. Li and Ye displays the method of claim 2, Li and Ye fail to show wherein the particular category of LBT is one of: a category in which no clear channel assessment (CCA) procedure 1s performed, a category in which a CCA procedure without a random backoff is performed, a category in which a CCA procedure with a random back-off in a contention window of a fixed size is performed, and a category in which a CCA procedure with a random back-off in a contention window of a variable size is performed.
 	In an analogous art Lei show wherein the particular category of LBT is one of: a category in which no clear channel assessment (CCA) procedure 1s performed, a category in which a CCA procedure without a random backoff is performed, a category in which a CCA procedure with a random back-off in a contention window of a fixed size is performed, and a category in which a CCA procedure with a random back-off in a contention window of a variable size is performed[par 0071, Four categories of LBT procedures have been discussed for use in 5G systems. The first category of LBT (Cat- 1) provides no LBT at all. In such Cat-1 LBT circumstances, the transmitter would simply begin to transmit. The second category of LBT (Cat-2) provides for performing an LBT, such as through a CCA, only without a random back-off or contention window].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Le, Ye, and Lei show LBT procedure provides for a transmitting node to perform a CCA check to evaluate the presence or absence of other signals on the shared channel.

15. Le and Ye define the apparatus of claim 14, Le and Ye fail to show wherein the particular category of LBT is one of: a category in which no clear channel assessment (CCA) procedure 1s performed, a category in which a CCA procedure without a random backoff is performed, a category in which a CCA procedure with a random back-off in a contention window of a fixed size is performed, and a category in which a CCA procedure with a random back-off in a contention window of a variable size is performed.
 	In an analogous art Lei show wherein the particular category of LBT is one of: a category in which no clear channel assessment (CCA) procedure 1s performed, a category in which a CCA procedure without a random backoff is performed, a category in which a CCA procedure with a random back-off in a contention window of a fixed size is performed, and a category in which a CCA procedure with a random back-off in a contention window of a variable size is performed[par 0071, Four categories of LBT procedures have been discussed for use in 5G systems. The first category of LBT (Cat- 1) provides no LBT at all. In such Cat-1 LBT circumstances, the transmitter would simply begin to transmit. The second category of LBT (Cat-2) provides for performing an LBT, such as through a CCA, only without a random back-off or contention window].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Le, Ye, and Lei show LBT procedure provides for a transmitting node to perform a CCA check to evaluate the presence or absence of other signals on the shared channel.



Claim(s) 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub No. 2019/0230706 A1) in view of Ye et al. (U.S. Pub No. 2016/0234861 A1) in further view of Dinan  (U.S. Pub No. 2017/0359808 A1).


6. Le and Ye demonstrate the method of claim 5, Le and Ye fail to show further comprising: obtaining the LBT parameters from an uplink grant contained in the RAR, wherein the LBT operation is performed based on the LBT parameters, wherein the uplink signal is transmitted in a time period scheduled by the uplink grant.
 	In an analogous art Dinan show further comprising: obtaining the LBT parameters from an uplink grant contained in the RAR, wherein the LBT operation is performed based on the LBT parameters, wherein the uplink signal is transmitted in a time period scheduled by the uplink grant[par 0165, An eNB may transmit to a UE an UL grant DCI comprising a PUSCH starting position field indicating a starting uplink transmission time. When a starting symbol is included in a multi-subframe grant, the starting time maybe applicable to first subframe of a multi-subframe transmission, e.g. first subframe may start from symbol 1 while others start from symbol 0. In an example, transmission on UL may start at the following times in an UL subframe: start of DFTS- OFDM symbol 0, start of DFTS-OFDM symbol 1, 25 us+TA value after start of DFTS- OFDM symbol 0, and 25 us after start of DFTS-OFDM symbol! 0].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Le, Ye, and Dinan because an uplink may further comprise a resource block assignment field indicating the resource allocation in UL subframe(s).

18. Li and Ye describe the apparatus of claim 17,Li and Ye fail to show wherein the at least one processor is further configured to: obtain the LBT parameters from an uplink grant contained in the RAR, wherein the LBT operation is performed based on the LBT parameters, wherein the uplink signal is transmitted in a time period scheduled by the uplink grant 
 	In an analogous art Dinan show wherein the at least one processor is further configured to: obtain the LBT parameters from an uplink grant contained in the RAR, wherein the LBT operation is performed based on the LBT parameters, wherein the uplink signal is transmitted in a time period scheduled by the uplink grant[par 0165, An eNB may transmit to a UE an UL grant DCI comprising a PUSCH starting position field indicating a starting uplink transmission time. When a starting symbol is included in a multi-subframe grant, the starting time maybe applicable to first subframe of a multi-subframe transmission, e.g. first subframe may start from symbol 1 while others start from symbol 0. In an example, transmission on UL may start at the following times in an UL subframe: start of DFTS- OFDM symbol 0, start of DFTS-OFDM symbol 1, 25 us+TA value after start of DFTS- OFDM symbol 0, and 25 us after start of DFTS-OFDM symbol! 0].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Le, Ye, and Dinan because an uplink may further comprise a resource block assignment field indicating the resource allocation in UL subframe(s).




Response to Arguments

As shown, Ye at best shows that the UE conducts CCA or LBT in order to transmit a RA preamble, and then the UE detects a RAR. Nowhere in Ye it shows that RAR carries LBT parameters indicate a type of channel access procedure defining a contention window. Applicant note that FIG. 12 of the application originally filed describes RAR with reference to item 1214. Further, Applicant submits that Lei, Dinan, Kim and Heo fail to cure the deficiencies of Martin and Ye, as they appear silent with respect to the above distinguishing features of the amended claim 1.
In view of the foregoing, Applicant submits that Martin, Ye, Lei, Dinan, Kim, and Heo, taken alone or in combination, do not teach or suggest the amended independent claims 1, 8, 13, or 20.

The applicant’s argument is moot in view of newly rejected claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468